Filed 9/27/21 In re A.M. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re A.M., a Person Coming                                  B309090
Under the Juvenile Court Law.                                (Los Angeles County
                                                             Super. Ct. No.
                                                             17CCJP01782C)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

AMANDA M.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Akemi Arakaki, Judge. Affirmed.
      Lori Siegel, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.

               _________________________________

                     I.     INTRODUCTION

      Amanda M., mother of now two-year-old A.M., appeals from
the juvenile court’s order denying her reunification services with
the child.1 We affirm.

                      II.   BACKGROUND

A.    Mother’s Failure to Reunify with Child’s Half Siblings

     On November 14, 2017, the Los Angeles County
Department of Children and Family Services (Department) filed
a Welfare and Institutions Code section 3002 petition alleging
mother had physically abused the child’s older half siblings M.S.
and A.M.-S. by striking them with a belt and brush and
threatening to smash their heads against a wall. Mother also
struck M.S.’s stomach and arm with her fist. The petition further
alleged mother had mental and emotional problems, failed to

1     The child’s father, R.B., is not a party to this appeal.

2     All further statutory references are to the Welfare and
Institutions Code.




                                  2
take her psychiatric medication as prescribed, and had been
involuntarily hospitalized on three occasions for the evaluation
and treatment of her psychiatric condition. The juvenile court
sustained the petition.
      At the February 22, 2018, disposition hearing, the juvenile
court ordered the Department to provide mother with
reunification services including individual counseling that
addressed “‘mother’s lengthy and unresolved history of resistance
to consistent mental health and psychiatric and therapeutic
treatments[,]’ . . . participating in current psychiatric treatment[,]
and compliance with [a] prescribed psychotropic medication
regimen.”
      For the 12-month review hearing on January 9, 2019, the
Department reported that mother had been referred to all court-
ordered services. She had not, however, been able to stabilize her
mental health. Between March and May 2018, she had several
psychiatric hospitalizations. She had not complied with her
mental health services and refused to cooperate with her regional
center services. On February 20, 2019, the juvenile court
terminated mother’s family reunification services due to her
noncompliance with her case plan.
      On or about June 4, 2019, the Department received a five-
day referral stating that mother had failed to reunify with two
children and had just given birth to the child. Mother had
received limited prenatal care during her pregnancy. She
reported that she was homeless and had given up her apartment
because she wanted a place safe from father with whom she had
a history of domestic violence.




                                  3
B.    Dependency Proceedings

       After the child was born, she was placed on respiratory
support in the neonatal intensive care unit at the hospital. On
June 5, 2019, the child’s doctor informed a social worker that
mother had been aggressive, argumentative, and accusatory with
the hospital staff. Mother was placed on a section 5150 hold due
to her aggressive behavior. Mother insisted that she be allowed
to take the child “‘home’” that day despite being told that the
child was not medically ready for discharge. The doctor indicated
that mother and the child might be released from the hospital the
next day. On June 6, 2019, the Department detained the child.
       Mother was released from the section 5150 hold on
June 8, 2019. Mother’s behavioral discharge summary stated
that she “‘was very delusional, and was thinking that people were
trying to steal [the child]. She made some bizarre comment about
how the [l]abor and delivery nurses were molesting [the child].
She is no longer psychotic and has cleared up drastically with her
Thorazine and Haldol that she received.’” Mother was diagnosed
with schizoaffective disorder and discharged with no medication.
       On June 10, 2019, the Department filed a section 300
petition alleging the child was at risk of harm because mother
had physically abused the child’s half siblings. The half siblings
were receiving permanent placement services. The petition
further alleged that mother had a history of mental and
emotional problems that included a diagnosis of bipolar disorder,
schizoaffective disorder, borderline intellectual functioning,
depression, psychosis and suicidal ideation, delusional thoughts,
paranoid behavior, and being a danger to others. On five
occasions, mother had been hospitalized for the evaluation and




                                4
treatment of her psychiatric condition, including shortly after the
child’s birth. Mother failed to take her psychotropic medication
as prescribed or to participate regularly in mental health
counseling.
       At the June 11, 2019, detention hearing, the juvenile court
found there were no reasonable means to protect the child
without removing her from the parents’ physical custody.
       In its July 12, 2019, Jurisdiction/Disposition Report, the
Department recommended, pursuant to section 361.5, subdivision
(b)(10), that mother not receive reunification services.
       On July 24, 2019, the Department filed a first amended
section 300 petition that included a new count alleging the child
was at risk due to father’s history of mental and emotional health
problems and a new count alleging mother’s and father’s history
of domestic violence placed the child at risk.
       In a Supplemental Report filed on July 26, 2019, a social
worker reported that mother denied that she had a history of
mental and emotional problems, had been diagnosed with several
mental health conditions, or had been hospitalized. As to the
allegations in the petition, mother stated, “‘Not true. None of it.
I have proof on paper. I have a doctor’s note showing I don’t need
medication.’”
       The social worker asked mother about her recent
psychiatric hospitalization. Mother responded, “‘My mom didn’t
want nothing to do with me and she said to go the police and tell
them to take care of you, so I did that. My mom disowned me,
and now doesn’t want nothing to do with me. That tells you what
kind of person she is.’”
       In an August 16, 2019, Last Minute Information for the
Court, the Department reported that during an August 12, 2019,




                                5
visit with the child mother “appeared paranoid and seemed to be
talking to people that were not there, and cussing and yelling at
some imaginary people.” The visitation monitor was able to calm
down mother, “who then began singing a song to the [child].”
       In a December 6, 2019, Last Minute Information for the
Court, the Department reported that mother had completed the
Skillful Parenting course at El Monte-Rosemead Adult School on
October 8, 2019. A dependency investigator contacted the school
to determine the nature of the program. According to the
receptionist, the program was self-directed and not teacher-
directed. The Department did not consider the Skillful Parenting
course an appropriate parenting instruction course. Because of
mother’s significant mental illness, she required a parenting
class that included both facilitator-led instruction and group
discussion.
       On December 3, 2019, mother informed the social worker
that she was not attending individual therapy. When the social
worker asked mother about her medication compliance, mother
stated that she was taking Abilify as her psychiatrist prescribed.
The social worker asked to see mother’s medication. Mother
produced an empty prescription bottle for an Abilify generic that
had no lid. The social worker asked why the bottle was empty
and mother did not have an answer. The medication was issued
on October 23, 2019. The social worker opined that if mother
were medication compliant and given a 30-day supply, mother
would have run out of medication on or about November 23, 2019.
       On December 5, 2019, the social worker spoke with
mother’s visitation monitor. Among other things, the monitor
reported that mother talked to the child “obsessively” during
visits—“‘She doesn’t stop. Her mind wanders. Sometimes she




                                6
doesn’t make sense or says something that she contradicts in the
next sentence. She told me she couldn’t stay because she is very
busy, then she said she has nothing to do. I’m not a doctor, and I
don’t know if she’s been diagnosed, but she does have some kind
of mental illness, in my opinion.’” The monitor opined, “‘She
really does love the [child], but she is not capable of caring for
her.’”
       In a January 17, 2020, Last Minute Information for the
Court, the Department reported that the social worker provided
mother with new parenting class referrals on December 3, 2019.
When the social worker asked mother about individual therapy,
mother stated she would continue to go at the place where she
got her medication. To date, mother had not provided evidence
that she had participated in individual counseling or appropriate
parenting classes.
       At the January 17, 2020, adjudication hearing, the juvenile
court sustained the first amended petition as alleged.
       In a Last Minute Information for the Court dated
February 7, 2020, the Department reported that mother was not
compliant with the case plan. On February 5, 2020, mother
informed the dependency investigator that she had not started a
new parenting class, was not attending individual therapy, and
was not taking any medication.
       On February 5, 2020, the social worker spoke with mother’s
visitation monitor. She reported that mother visited the child
consistently and was loving and caring toward the child but was
not “‘cognitively . . . there.’” The monitor had “great concerns”
about mother’s mental health. During visits, mother displayed
“sudden mood changes, impulsivity, paranoia, explosive outbursts
of anger directed at . . . father, perserveration, and incessant




                                7
speech that [was] most often incoherent and tangential.”
Although mother had never hurt the child, she occasionally
displayed age-inappropriate expectations of the child and her
development. For example, although the child was not ready for
solid food, mother talked about feeding her hamburgers.
       In a March 30, 2020, Last Minute Information for the
Court, the Department reported that the social worker referred
mother to Akoko Nan parenting classes. The social worker had
asked mother about her medication and therapy, but mother did
not respond. The social worker scheduled two meetings with
mother to see her medications, but mother did not show up for
the meetings.
       In a Last Minute Information for the Court for the
continued disposition hearing on September 17, 2020, the
Department reported that mother told the social worker that she
had finished parenting classes with Vicky Gonzalez at the El
Monte Adult School. She was waiting to take additional
parenting classes, but everything was closed due to COVID-19.
Mother received mental health treatment at the Antelope Valley
Mental Health Clinic. Mother stated that she talked to a
therapist every month. Mother had an appointment with her
psychiatrist in November.
       According to the child’s caregiver, there had not been a
scheduled visit in over a year. Mother occasionally saw the child
when the child visited her grandmother and other relatives.
       Mother had a baby sometime between June 2019 and
September 2020. The social worker spoke with the baby’s
caregiver. Asked if mother spoke about her mental health or
medication, the baby’s caregiver responded, “‘She says she won’t
take any medication. She says, “They think I’m crazy, but I’m




                                8
not crazy. There’s nothing wrong with me.” She talks about the
government and the rules they want her to abide by—why does
the system take away children when the parents haven’t done
anything wrong. She thinks she hasn’t done anything wrong—
with any of her kids that have been taken away.’”
       In a Last Minute Information for the Court filed
September 23, 2020, the Department reported that a dependency
investigator had spoken with Ms. Gonzalez who confirmed
mother’s completion of the Skillful Parenting course at the El
Monte-Rosemead Adult School on October 8, 2019. Asked how
mother had done in the program, Ms. Gonzalez replied, “‘She
struggled a lot. A lot, a lot. I spent a lot of time with her. Other
students would come in and pick up the material and leave.
[Mother] came and stayed there to work on the material with me.
Her scores were low, so I would read it to her and explain things
to her. I think she struggled with the academic part. She had a
lot of re-doing to do. Sometimes she lost a packet. Sometimes
she would write on the packets—you’re not supposed to write on
the packet. She had trouble transferring her answers to the
answer sheet, so I just told her to go ahead and write the answers
on the packet.’”
       The social worker asked Ms. Gonzalez if she had observed
any mental health issues. She responded, “‘I know, I know. Her
mental health issues are obvious.’”
       At the September 25, 2020, disposition hearing, mother told
the juvenile court she could not help that her children had been
taken, but she had focused on herself and her children. She had
done everything the court asked her to do—she had taken a
parenting class, she went to therapy, and she was willing to
follow the court’s order concerning medication.




                                 9
       The juvenile court declared the child to be a dependent of
the court and ordered that mother would not receive reunification
services pursuant to section 361.5, subdivisions (b)(10) and
(b)(11). It stated, “I appreciate some efforts that are being made
by [mother]. I recognize that. I recognize that there are some
efforts being made, but I also recognize the statements of the
collaterals with regard to the current circumstance, the ongoing
issues, and the fact that they have yet to be appropriately
addressed.”

                      III.   DISCUSSION

A.    Section 361.5, Subdivision (b)

      Mother contends the juvenile court did not expressly find
that clear and convincing evidence supported bypass of
reunification services under section 361.5, subdivisions (b)(10)
and (b)(11) and substantial evidence did not support an implied
bypass finding. Substantial evidence supported the court’s
implied finding.

      1.    Standard of Review

      “When reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate
court is whether the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it
highly probable that the fact was true. In conducting its review,
the court must view the record in the light most favorable to the
prevailing party below and give appropriate deference to how the




                                 10
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020) 9
Cal.5th 989, 1011–1012.)

      2.    Analysis

         “Reunification services must be provided to the mother and
statutorily presumed father of children who have been removed
from their parents’ custody, unless a statutory exception applies.
(. . . § 361.5, subd. (a).) The statutory exceptions are contained in
subdivision (b) of section 361.5, which provides that
‘[r]eunification services need not be provided’ if the court finds ‘by
clear and convincing evidence’ that any of 17 enumerated bypass
provisions apply. [Citation.]” (In re A.E. (2019) 38 Cal.App.5th
1124, 1141.)
         Under section 361.5, subdivision (b)(10), reunification
services need not be provided when the juvenile court finds by
clear and convincing evidence: “That the court ordered
termination of reunification services for any siblings or half
siblings of the child because the parent or guardian failed to
reunify with the sibling or half sibling after the sibling or half
sibling had been removed from that parent or guardian pursuant
to [s]ection 361 and that parent or guardian is the same parent or
guardian described in subdivision (a) and that, according to the
findings of the court, this parent or guardian has not
subsequently made a reasonable effort to treat the problems that
led to removal of the sibling or half sibling of that child from that
parent or guardian.”




                                 11
       Under section 361.5, subdivision (b)(11), reunification
services need not be provided when the juvenile court finds by
clear and convincing evidence: “That the parental rights of a
parent over any sibling or half sibling of the child had been
permanently severed, and this parent is the same parent
described in subdivision (a), and that, according to the findings of
the court, this parent has not subsequently made a reasonable
effort to treat the problems that led to removal of the sibling or
half sibling of that child from the parent.”
       “[S]ection 361.5, subdivision (b)(10) has two prongs or
requirements: (1) the parent previously failed to reunify with a
sibling of the child; and (2) the parent failed to make reasonable
efforts to correct the problem that led to the sibling being
removed from the parent’s custody.” (Cheryl P. v. Superior Court
(2006) 139 Cal.App.4th 87, 96.) Similarly, section 361.5,
subdivision (b)(11) has two prongs: (1) parental rights were
severed as to the child’s sibling or half sibling; and (2) the parent
failed to make reasonable efforts to correct the problem that led
to removal of the sibling or half sibling from the parent’s custody.
(§ 361.5, subd. (b)(11).)
       “The reasonable effort requirement focuses on the extent of
a parent’s efforts, not whether he or she has attained ‘a certain
level of progress.’ [Citation.] ‘To be reasonable, the parent’s
efforts must be more than “lackadaisical or half-hearted.”’
[Citations.] However, ‘[t]he “reasonable effort to treat” standard
“is not synonymous with ‘cure.’”’ [Citation.] [¶] We do not read
the ‘reasonable effort’ language in the bypass provisions to mean
that any effort by a parent, even if clearly genuine, to address the
problems leading to removal will constitute a reasonable effort
and as such render these provisions inapplicable. It is certainly




                                 12
appropriate for the juvenile court to consider the duration, extent
and context of the parent’s efforts, as well as any other factors
relating to the quality and quantity of those efforts, when
evaluating the effort for reasonableness. And while the degree of
progress is not the focus of the inquiry, a parent’s progress, or
lack of progress, both in the short and long term, may be
considered to the extent it bears on the reasonableness of the
effort made. [¶] Simply stated, although success alone is not the
sole measure of reasonableness, the measure of success achieved
is properly considered a factor in the juvenile court’s
determination of whether an effort qualifies as reasonable.” (R.T.
v. Superior Court (2012) 202 Cal.App.4th 908, 914–915 (R.T.)
       Mother concedes the Department established the first
prongs of section 361.5, subdivisions (d)(10) and (d)(11)—i.e., that
the juvenile court previously terminated reunification services as
to the child’s half siblings and terminated mother’s parental
rights to them. She argues instead that the Department failed to
establish the second prong—i.e., that she failed to make
reasonable efforts to treat the problems that led to the removal of
the half siblings. There was substantial evidence that mother did
not make reasonable efforts to treat her mental and emotional
problems.3
      Mother’s problems that led to the removal of the child’s half
siblings in 2017 included her mental and emotional problems,


3      Because we hold that substantial evidence supported the
court’s implicit finding that mother did not make reasonable
efforts to treat the mental and emotional health problems that
led to the removal of the half siblings, we do not address its
implicit finding that mother did not make reasonable efforts to
address her physical abuse of the half siblings.




                                13
failure to take her psychiatric medication as prescribed, and
involuntarily hospitalizations for the evaluation and treatment of
her psychiatric condition. As part of its disposition order, the
juvenile court ordered the Department to provide mother with
reunification services including individual counseling that
addressed “‘mother’s lengthy and unresolved history of resistance
to consistent mental health and psychiatric and therapeutic
treatments[,]’ . . . participating in current psychiatric treatment[,]
and compliance with [a] prescribed psychotropic medication
regimen.”
       The Department reported for the 12-month review hearing
for the child’s half siblings, on January 9, 2019, that mother had
been referred to all court-ordered services, but had been unable
to stabilize her mental health. Between March and May 2018,
she had several psychiatric hospitalizations, had not complied
with her mental health services, and refused to cooperate with
her regional center services.
       Some six months later, in June 2019, just after the child’s
birth, mother was placed on a section 5150 psychiatric hold after
she displayed delusional and aggressive behavior at the hospital.
       About six weeks later, at the end of July 2019, mother
denied to a social worker that she had a history of mental and
emotional problems, had been diagnosed with several mental
health conditions, or had been hospitalized. She stated the
allegations in the amended section 300 petition were “‘[n]ot true.
None of it. I have proof on paper. I have a doctor’s note showing
I don’t need medication.’” She claimed her section 5150
psychiatric hospitalization after the child’s birth had something
to do with her mother disowning her and telling her to have the
police take care of her.




                                 14
      A few weeks later, during an August 12, 2019, visit with
the child, mother “appeared paranoid and seemed to be talking to
people that were not there, and cussing and yelling at some
imaginary people.”
      About four months later, on December 3, 2019, mother told
the social worker that she was not attending individual therapy.
Although mother claimed to be medication compliant, her
prescription bottle was empty and she could not explain why.
      As of February 5, 2020, two months later, mother was not
case compliant. She had not started a new parenting class, was
not attending individual therapy, and was not taking any
medication.
      In March 2020, the social worker scheduled two meetings
with mother to check on her medications. Mother did not show
up for either meeting.
      As reported in the Department’s September 17, 2020, Last
Minute Information for the Court, mother denied to her new
baby’s caregiver that she had mental health problems and stated
that she would not take any medication.
      At the disposition hearing, the juvenile court admitted
mother’s medication records from Antelope Valley Mental Health
Clinic that showed prescriptions from August 17, 2016, to
December 31, 2018, and a record from the Los Angeles County
Department of Mental Health that showed appointments for
unspecified reasons from March 11, 2020, to August 18, 2020.
Although that evidence indicated some past and recent efforts to
address mother’s mental and emotional problems, they were
insufficient in the context of the other evidence presented to the
juvenile court, to demonstrate reasonable efforts. (R.T., supra,
202 Cal.App.4th at pp. 914–915.)




                                15
B.    Best Interest of the Child

      Mother contends that if we hold the juvenile court properly
found she did not make reasonable efforts to address the
problems that led to the removal of the child’s half siblings, then
the court abused its discretion in denying her reunification
services as they were in the child’s best interest. We disagree.

      1.    Standard of Review

       “‘“A juvenile court has broad discretion when determining
whether . . . reunification services would be in the best interests
of the child under section 361.5, subdivision (c). [Citation.] An
appellate court will reverse that determination only if the
juvenile court abuses its discretion.”’” (In re A.E., supra, 38
Cal.App.5th at pp. 1140–1141.)

      2.    Analysis

      If a juvenile court finds that a parent is described by a
bypass provision in section 361.5, subdivision (b), it “shall not
order reunification for a parent . . . unless the court finds, by
clear and convincing evidence, that reunification is in the best
interest of the child.” (§ 361.5, subd. (c)(2).) “Section 361.5,
subdivision (c) enables a parent to obtain reunification services
notwithstanding section 361.5[, subdivisions (b)(10) and (b)(11)]
where the parent demonstrates reunification is in the child’s best
interest by offering evidence of, among other things, his or her
current ability to parent. To determine whether reunification is
in the child’s best interest, the court considers the parent’s




                                   16
current efforts, fitness, and history; the seriousness of the
problem that led to the dependency; the strength of the parent-
child and caretaker-child bonds; and the child’s need for stability
and continuity. [Citation.] A best interest finding requires a
likelihood reunification services will succeed; in other words,
‘some “reasonable basis to conclude” that reunification is possible
. . . .’ [Citation.]” (In re Allison J. (2010) 190 Cal.App.4th 1106,
1116.)
         The record does not contain substantial evidence that
continued reunification services for mother were in the child’s
best interest. As set forth above, mother has significant long-
term mental and emotional problems which she has, at times,
denied. Consistent with her denials, mother has a continuing
history of failing to take prescribed medications. The record does
not suggest a “current ability to parent” or “a likelihood
reunification services will succeed.” (In re Allison J., supra, 190
Cal.App.4th at p. 1116.) Accordingly, the juvenile court’s implicit
finding that continued reunification services for mother were not
in the child’s best interest was not an abuse of discretion. (In re
A.E., supra, 38 Cal.App.5th at pp. 1140–1141.)




                                 17
                      IV.     DISPOSITION

     The order is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                                18